IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 99-41419
                                     Summary Calendar

UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                             versus
MICHAEL DWIGHT RAVEN, also known as Red,
                                                                   Defendant-Appellant.
                  __________________________________________

                     Appeal from the United States District Court
                          for the Southern District of Texas
                            USDC No. G-95-CR-10-ALL
                  __________________________________________
                                   August 9, 2000

Before POLITZ, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*
       Michael Dwight Raven (“Raven”) appeals the sentence on remand based on his

conviction of one drug conspiracy count and four substantive counts of possession with

intent to distribute cocaine and cocaine base. He contends that the district court erred

by applying the U.S.S.G. § 2D1.1(b)(1) adjustment for possessing a firearm in
connection with a drug offense.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Our review of the record persuades that the imposition of the § 2D1.1(b)(1)
adjustment was not error. See United States v. Vasquez, 161 F.3d 909, 912 (5th Cir.

1998). The sentence is in all respects AFFIRMED.




                                        2